Order entered January 3, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01293-CV

                            IN THE INTEREST OF M.J.P., A CHILD

                        On Appeal from the 296th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 296-30044-2015

                                           ORDER
        Before the Court is appellant’s December 30, 2016 motion for an extension of time to file

his brief. We GRANT appellant’s motion and ORDER the brief received on December 30, 2016

filed as of the date of this order.


                                                      /s/   ROBERT M. FILLMORE
                                                            JUSTICE